DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14, 15, 17, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 each recite the limitation "the longitudinal axis".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-10, 17, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen (Pub. No. US 2010/0268228 A1) in view of Mayer et al. (Pub. NO. CA2740493).
Regarding claims 1, 2, 5-10, 17, Petersen discloses a method of stabilizing a sacroiliac joint, comprising:
a. advancing a tool assembly (shown in figure 3) from a posterior approach into a sacroiliac junction defined between sacrum and ilium structures of a patient (figures 13A-25B; paragraphs 0080-0104), the tool assembly being configured to create a defect defined at least in part by portions of both the sacrum and the ilium (paragraphs 0092 and 0094); 
b. creating a defect with the tool assembly (paragraphs 0092 and 0094), wherein the defect has a three dimensional shape defined in part by at least one noncircular cross sectional shape in a plane substantially perpendicular to the longitudinal axis of the tool assembly, c. retracting the tool assembly (paragraph 0096), and d. deploying a prosthesis configured to fit into the defect created by the tool assembly (paragraph 0103).  The method further comprises advancing an elongate guiding member 90 into the sacroiliac junction, confirming a position of the guiding member 90 in the sacroiliac junction (paragraphs 0083-0086, the position of the guiding member 90 is confirmed by properly placing it relative to pin 80, whose position has been confirmed via imaging), and using the guiding member 90 as a mechanical guide while advancing the tool assembly into the sacroiliac junction (paragraphs 0080-0104).  Creating a defect comprises mechanically actuating at least a portion of the tool assembly (paragraphs 0080-0104).  Mechanically actuating induces insertion/retraction or rotational motion to 
Petersen discloses the claimed invention except wherein the defect non-circular cross-section is bi-lobed and connected by a midportion, and wherein the prosthesis has two lobed portions connected by a midportion and having a plurality of slots, and further wherein the prosthesis has tapered distal portions.  Petesen discloses that the prosthesis can be any suitable configuration in paragraph 0101, but does not specifically disclosed the claimed configuration.
Mayer et al. teaches a method for stabilizing a joint (page 1, lines 1-9) wherein a defect is created in the two bones (page 20, lines 1-10; figure 2B) and a prosthesis “fusion device” is deployed into the defect (page 20, lines 22-23; figure 2C, and figure 9), wherein the defect has a three dimensional shape defined in part by at least one noncircular cross sectional shape in a plane substantially perpendicular to the longitudinal axis of the tool assembly (figure 2B), the non-circular cross sectional shape 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method disclosed by Petersen, such that the defect has a three dimensional shape defined in part by at least one noncircular cross sectional shape in a plane substantially perpendicular to the longitudinal axis of the tool assembly, wherein the non-circular cross-section is bi-lobed and connected by a midportion, and to modify the prosthesis to have two lobed portion connected by a mid-portion and having a plurality of slots, and further wherein the prosthesis has tapered distal end portion, as taught by Mayer et al., in order to achieve the predictable result of fixing two bones which are jointed, with an added advantage of providing a prosthesis which is able to remain in place and immobilize the joint to a sufficiently high degree without the necessity of additional locking elements while also enabling optimal osseointegration of the device by providing a prosthesis with an osteoconduction region.
Regarding claims 21 and 22, Petersen discloses a method of stabilizing a sacroiliac joint, comprising:
a. advancing a tool assembly (shown in figure 3) from a posterior approach into a sacroiliac junction defined between sacrum and ilium structures of a patient (figures 13A-25B; paragraphs 0080-0104), the tool assembly being configured to create a defect defined at least in part by portions of both the sacrum and the ilium (paragraphs 0092 and 0094); 
b. creating a defect with the tool assembly (paragraphs 0092 and 0094), wherein the defect has a three dimensional shape defined in part by at least one noncircular cross sectional shape in a plane substantially perpendicular to the longitudinal axis of the tool assembly c. retracting the tool assembly (paragraph 0096), and d. deploying the prosthesis configured to fit into the defect created by the tool assembly (paragraph 0103).  The method further comprises advancing an elongate guiding member 90 into the sacroiliac junction (paragraphs 0083-0086), and using the guiding member 90 as a mechanical guide while advancing the tool assembly into the sacroiliac junction (paragraphs 0080-0104).  
Petersen discloses the claimed invention except wherein the defect non-circular cross-section is bi-lobed and connected by a midportion, and wherein the prosthesis has two lobed portions connected by a midportion and having a plurality of slots, and further wherein the prosthesis has tapered distal portions.  Petesen discloses that the prosthesis can be any suitable configuration in paragraph 0101, but does not specifically disclosed the claimed configuration.
Mayer et al. teaches a method for stabilizing a joint (page 1, lines 1-9) wherein a defect is created in the two bones (page 20, lines 1-10; figure 2B) and a prosthesis “fusion device” is deployed into the defect (page 20, lines 22-23; figure 2C, and figure 9), wherein the defect has a three dimensional shape defined in part by at least one noncircular cross sectional shape in a plane substantially perpendicular to the longitudinal axis of the tool assembly (figure 2B), the non-circular cross sectional shape being bi-lobed and connected by a midportion (figure 2B); wherein the prosthesis “fusion device” has two lobed portions connected by a midportion and has a plurality of slots “perforations”, and further wherein the prosthesis has tapered distal end portions (figure 9; page 36, lines 12-27).  Mayer et al. teaches that it is advantageous for the defect to be bi-lobed and connected by a midportion and for the prosthesis to have two lobed portions connected by a midportion and a plurality of slots “perforations”, and further wherein the prosthesis has tapered distal end portions, in order to provide a prosthesis that forms a positive fit connection within the bone in order to immobilize the joint to a sufficiently high degree, as well as providing an implant that has an osteoconduction region 3 to encourage optimal osteoconduction (page 4, lines 7-22; figures 1A and 9).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method disclosed by Petersen, such that the defect has a three dimensional shape defined in part by at least one noncircular cross sectional shape in a plane substantially perpendicular to the longitudinal axis of the tool assembly, wherein the non-circular cross-section is bi-lobed and connected by a midportion, and to modify the prosthesis to have two lobed portion connected by a mid-.
Claims 3, 4, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen (Pub. No. US 2010/0268228 A1) in view of Mayer et al. (Pub. NO. CA2740493) and further in view of Johnson et al. (Pub. No. US 2009/0099610).
Regarding claims 3 and 4, Petersen and Mater et al. disclose the claimed invention except wherein the method comprises confirming a position of the tool assembly by intraoperatively capturing images of the tool assembly relative to portions of the sacrum and ilium, wherein the images are captured with a modality selected from the group consisting of fluoroscopy, CT, ultrasound, radiography, and magnetic resonance imaging.
However, Johnson et al. teaches wherein the method comprises confirming a position of the tool assembly by intraoperatively capturing images of the tool assembly relative to portions of the sacrum and ilium, wherein the images are captured with a modality selected from the group consisting of fluoroscopy, CT, ultrasound, radiography, and magnetic resonance imaging (paragraph 0061).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method disclosed by Petersen to include the step 
Regarding claims 14 and 15, Petersen and Mayer et al. disclose the claimed invention except wherein the method further comprises inserting into at least a portion of the prosthesis a material selected from the group consisting of: demineralized bone matrix, autograft bone material, allograft bone material, polymethylmethacrylate, calcium-based bone void filler material, and bone morphogenic protein; wherein a bone morphogenic protein is inserted, the bone morphogenic protein selected from the group consisting ofBMP-1, BMP-7, and OP-1.  
Johnson et al. teaches that it is advantageous for a method of fusing the sacroiliac joint to further comprise inserting into at least a portion of the prosthesis a material selected from the group consisting of: demineralized bone matrix, autograft bone material, allograft bone material, polymethylmethacrylate, calcium-based bone void filler material, and bone morphogenic protein (paragraphs 0054 and 0060); wherein a bone morphogenic protein is inserted, the bone morphogenic protein selected from the group consisting ofBMP-1, BMP-7, and OP-1, for the purpose of facilitating fusion of the joint (paragraphs 0054 and 0060). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method disclosed by Petersen to include the step 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 14, 15, 17, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773